Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders The Hershey Company: We consent to the incorporation by reference in the Registration Statement on Form S-8 of The Hershey Company of our reports dated February 18, 2011, with respect to the consolidated balance sheets of The Hershey Company as of December31, 2010 and 2009, and the related consolidated statements of income, cash flows and stockholders’ equity for each of the years in the three-year period ended December31, 2010, and the related financial statement schedule, and the effectiveness of internal control over financial reporting as of December31, 2010, which reports appear in the December 31, 2010 annual report on Form 10-K of The Hershey Company. /s/ KPMG LLP New York, New York May 11, 2011
